         Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 1 of 8



1    Rebecca A. Peterson (State Bar No. 241858)
     Robert K. Shelquist (pro hac vice)
2    LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     100 Washington Avenue South, Suite 2200
3    Minneapolis, MN 55401
     Telephone: (612) 339-6900
4
     Facsimile: (612) 339-0981
5    E-mail: rapeterson@locklaw.com
             rkshelquist@locklaw.com
6
     [Additional Counsel on Signature Page]
7    Attorneys for Plaintiff

8
                               UNITED STATES DISTRICT COURT
9
                            NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN FRANCISCO DIVISION
11

12 DANIEL ZEIGER, Individually and on             Case No. 3:17-cv-04056-WHO
   Behalf of All Others Similarly Situated,
13
                            Plaintiff,            PLAINTIFF’S REPLY
14                                                MEMORANDUM IN SUPPORT
           v.                                     OF MOTION TO STRIKE
15
                                                  PORTIONS OF DECLARATION
16 WELLPET LLC, a Delaware corporation,           OF GREGORY G. KEAN IN
                                                  SUPPORT OF OPPOSITION TO
17                                                MOTION FOR CLASS
                            Defendant.            CERTIFICATION
18

19                                                Hon. William H. Orrick

20

21

22

23

24

25

26

27
                                          1
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 2 of 8



                                             INTRODUCTION
1

2           WellPet’s opposition does little to directly address the issues surrounding the challenged

3    portions of the Declaration of Gregory G. Kean in Support of WellPet’s Opposition to Plaintiff’s

4    Motion for Class Certification (“Kean Decl.”). Dkt. No. 171-2.
5
            First, Plaintiff seeks to remedy WellPet’s introduction of highly specific technical,
6
     scientific, and specialized matters that are paradigms of expert testimony. While Plaintiff does not
7
     challenge Kean’s ability to testify concerning WellPet’s business, or his knowledge acquired in
8
     the course of his work for the company, WellPet impermissibly attempts to sweep in all of his
9

10 opinions, and namely those concerning legal compliance, interpretation of FDA regulations or

11 guidance, AAFCO regulations and guidance, and environmental chemistry, under the guise of Fed.

12 R. Evid. 701. WellPet pays no attention to the fact that these matters involve “scientific, technical,

13
     or other specialized knowledge within the scope of Rule 702” and are accordingly embraced within
14
     Fed. R. Evid. 701(c).
15
            Second, this motion does not represent a reargument of a portion of the parties’ prior
16

17 discovery dispute as it related to Kean. Dkt. Nos. 161, 164. Plaintiff quickly brought to the Court’s

18 attention three employee declarations (including Kean’s) shortly after WellPet served them on the

19 deadline for expert disclosure and weeks before the filing of WellPet’s opposition to Plaintiff’s

20 certification motion. WellPet correctly points out that Plaintiff did not substantially argue the

21
     issues raised by this motion, and the Court gave no opinion on them. Rather, the Court denied a
22
     request for a further deposition of Kean based on sufficient prior disclosure, but not for purposes
23
     of Fed. R. Civ. 26(a)(2). After WellPet filed Kean’s declaration in support of its opposition to
24

25 Plaintiff’s certification motion, Plaintiff filed this motion.

26

27
                                          2
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 3 of 8



             Third, WellPet argues that it will be hindered in its ability to “fully respond” to Plaintiff’s
1

2    certification motion if the disputed portions of the Kean Declaration are stricken. WellPet,

3    however, chose their strategy of surfacing the declaration two years after Kean’s deposition and

4    on the deadline for expert disclosures, and crafted or at least carefully curated its contents. It did
5
     so unjustifiably with full knowledge of the requirements as evidenced by its compliance as to its
6
     other retained experts. On the other hand, the prejudice to Plaintiff by admitting the newly-created
7
     and lay expert testimony at issue is evident.
8
             Finally, WellPet alternatively contends that even if Kean’s opinions are considered expert
9

10 testimony, it has essentially complied with Fed. R. Civ. P. 26(a)(2) requirements. This argument

11 fails because those requirements are mandatory, and there is no exception for even arguable

12 substantial compliance exists. “The mere percipience of a witness to the facts on which he wishes

13
     to tender an opinion does not trump Rule 702.” See e.g., Jerden v. Amstutz, No. 04-35889, 2006
14
     U.S. App. LEXIS 686, at 19-22 (9th Cir. Jan. 12, 2006). WellPet failed to provide any substantial
15
     justification for failure to disclose the information at issue here, its failure to harmful to Plaintiff,
16

17 and it should not be permitted to use those portions of Kean’s Declaration on Plaintiff’s motion

18 for class certification, or for any other purpose. Fed. R. Civ. P. 37(c)(1).

19                                               ARGUMENT
20 A.        Mr. Kean’s Opinions Are Beyond the Scope of Particularized Employee Knowledge
21           and Experience

22           WellPet relies upon a In re Google AdWords Litigation decision in which the Court

23 permitted a Google employee to offer lay opinions regarding Google’s business under Fed. R.

24
     Evid. 701. In re Google AdWords Litig., No. 5:08-cv-3369 EJD, 2012 U.S. Dist. LEXIS 1216, at
25
     *22-23 (N.D. Cal. Jan. 5, 2012), rev’d and remanded on other grounds sub nom. Pulaski &
26
     Middleman, LLC v. Google, Inc. 802 F.3d 979 (9th Cir. 2015); Dkt. No. 177 (“Opp.”). But WellPet
27
                                          3
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 4 of 8



     left out a critical piece, where the court refused to allow the declarant to “opine on the merits of
1

2    the case, and any such testimony will be disregarded by the Court.” Id. at 7. That is precisely the

3    circumstance here where Kean offers opinions on, among other things: (i) compliance with FDA

4    regulations, guidance, and federal law (Kean Decl., ¶¶ 11, 19, 25, 38; (ii) compliance with AAFCO
5
     regulations and meeting an AAFCO “natural” definition (Id., ¶¶ 11-14); and (iii) specifics
6
     concerning chemical ingredients and their occurrence in the environment (Id., 11-14).
7
               Hynix Semiconductor, Inc. v. Rambus Inc., No. C-05-00334 RMW, 2008 U.S. Dist. LEXIS
8
     16716, at *35-36 (N.D. Cal. Feb. 19, 2008) also does not aid WellPet. Opp., at 3:3-6. While the
9

10 court in Hynix acknowledged that a person may provide lay opinion testimony concerning their

11 own business, "[l]ay opinion testimony is [. . .] not to provide specialized explanations or

12 interpretations that an untrained layman could not make if perceiving the same acts or events." Id.

13
     at *36.
14
     B.        Kean’s Statements Concerning WellPet’s Alleged Compliance with AAFCO
15             Regulations, Guidance, and “Natural” Definition are Beyond Lay Opinion Testimony
16             There would be nothing improper with Kean’s recitation of text from AAFCO’s website,
17
     as WellPet suggests, if that is all he did. Opp., at 4:22-5:4. Kean goes well beyond that by testifying
18
     to the functions of AAFCO, of which neither he nor WellPet are members and with which neither
19
     have had any direct contact, and its relationship with the FDA. Lacking that experience, Kean
20

21 swears that he has personal knowledge concerning AAFCO’s roles, FDA endorsement, how other

22 states follow AAFCO guidance and their own enactment of “similar regulations regarding pet food

23 labeling.”      Kean Decl., ¶¶ 11-12. After creating the impression that AAFCO guidance is
24
     authoritative (but not enforceable) Kean builds on that foundation to opine on the ultimate issue
25
     that WellPet’s products satisfy AAFCO’s definition of “natural.” Id., ¶ 14. He continues to testify
26

27
                                          4
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
            Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 5 of 8



     that Plaintiff’s testing that revealed presence of heavy metals and BPA “does not affect whether
1

2    the Products are natural under the AAFCO definition.” Id.

3              Kean’s testimony with regard to AAFCO requires highly scientific, technical, and

4    specialized knowledge. He testifies beyond website contents, intended to impress upon the Court
5
     that the labeling and quality control affecting WellPet’s products have AAFCO, and FDA, seal of
6
     approval. These opinions go to core allegations and one of the disputed and ultimate issues in this
7
     case, and are the subject of expert testimony.
8
     C.        Kean’s Legal Opinions Speak for Themselves
9

10             In its opposition, WellPet recharacterized all of Kean’s legal opinions as ordinary

11 indications that he “has simply read relevant documents and stated WellPet’s position that it has

12 complied.” Opp., at 6:9-7:4. As a distraction, WellPet only described what Kean did and said,

13
     failing to excuse the resulting ultimate resulting opinions. These opinions interpret federal law and
14
     FDA regulations that are plainly outside lay opinion testimony, contrary to Fed. R. Evid. 701. See
15
     Kean Decl., ¶ 11 (opining that the products at issue comply with regulations established by
16

17 AAFCO “and endorsed by FDA”); Id., ¶ 19 (opining that “WellPet is fully compliant with the

18 FDA Food Safety Modernization Act”); Id., ¶ 25 (opining the conditions under which pet food

19 manufacturers at large must apply preventative controls); Id., ¶ 38 (opining that WellPet’s testing

20 “is consistent with the FDA regulations”).

21
               WellPet ignored altogether the authorities cited by Plaintiff in his motion which hold that
22
     opinions which “invade the province of the judge” or do “nothing more than tell the jury what
23
     result it should reach” are impermissible and should be excluded.1 See Gable v. Nat’l.
24

25 Broadcasting Co., 727 F.Supp. 2d 815, 836 (C.D. Cal. 2010); Nationwide Transp. Fin. V. Cass

26
     1
27       See Mot., at 6:15-24.
                                          5
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 6 of 8



     Info. Sys., 523 F.3d 1051, 1059-60). This is precisely what WellPet attempts to do through Kean’s
1

2    statements. Stripped of their pretensions, Kean’s opinions boil down to “WellPet did nothing

3    wrong.” WellPet’s wholesale casting of them as mere observations of a knowledgeable WellPet

4    employee does not alter what they are – improper legal opinions on an ultimate issue.
5
     D.      The Expert Opinion Portions of Mr. Kean’s Declaration Should be Stricken
6
             Although Plaintiff did not argue Kean’s opinions are themselves flawed as an evidentiary
7
     matter at this stage, WellPet relies upon Sali v. Coronal Reg’l Med. Ctr., 909 F.3d 996, 1004 (9th
8
     Cir. 2018) to alternatively argue that even if certain of Kean’s statements constitute inadmissible
9

10 expert opinion, they should not be stricken because inadmissible evidence can be considered in

11 deciding whether Rule 23 requirements are satisfied. Opp., p. 7:7-16; Sali v. Coronal Reg’l Med.

12 Ctr, 909 F.3d at 1004 (“[W]e have never equated a district court’s ‘rigorous analysis’ at the class

13
     certification stage with conducting a mini-trial.”) This is a well-understood principle, often cited
14
     by class plaintiffs.
15
             Instead of objecting to the expert portions of Kean’s declaration on grounds that the
16

17 evidence itself is flawed, Plaintiff contests WellPet’s offering into the class certification record

18 expert opinions of an individual not disclosed under Rule 26(a)(2). Rule 26(a)(2) is mandatory and

19 there is no exception where a witness providing this expert testimony was deposed years prior as

20 a lay witness under Fed. R. Civ. Proc. 30(b)(6), and not even on his current opinions.2

21
             But WellPet’s alternative argument relies upon the notion that there is really no harm here
22
     because of the prior deposition and disclosure of Kean’s identity in interrogatory responses. Opp.,
23
     at 7:24-8:8. WellPet goes so far as to suggest that Kean’s declaration sufficiently satisfies the
24

25

26
     2
27  Plaintiff deposed Kean on September 19, 2018.
                                                6
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 7 of 8



     requirements of Fed. R. Civ. Proc. 26(a)(2)(B) or (C). Id., at 8:2-4. WellPet’s “substantial
1

2    compliance” approach turns the mandatory obligations of Rule 26(a)(2) on their head.

3           Simply put, the analysis here is binary. Either Kean is a lay witness, in which case his

4    expert testimony should be stricken; or, Kean is serving as an expert witness, in which case
5
     WellPet’s failure to comply with Rule 26(a)(2)’s mandatory disclosure requirements requires
6
     exclusion. WellPet wrongly argues that Kean’s testimony should stand in either event.
7
                                            CONCLUSION
8
            For the foregoing reasons, Plaintiff’s motion should be granted.
9

10    Dated: November 4, 2020                    Respectfully submitted,

11
                                                /s/ Rebecca A. Peterson
12                                              Rebecca A. Peterson, #241858
13                                              Robert K. Shelquist (pro hac vice)
                                                LOCKRIDGE GRANDAL NAUEN P.L.L.P.
14                                              100 Washington Avenue South, Suite 2200
                                                Minneapolis, MN 55401
15                                              Telephone: (612) 339-6900
                                                Facsimile: (612) 339-0981
16                                              E-mail: rapeterson@locklaw.com
17                                                      rkshelquist@locklaw.com

18                                              Brian J. Robbins
                                                Kevin A. Seely
19                                              Trevor S. Locko
                                                ROBBINS LLP
20                                              5040 Shoreham Place
21                                              San Diego, CA 92122
                                                Telephone: (619) 525-3990
22                                              Facsimile: (619) 525-3991
                                                E-mail: brobbins@robbinsllp.com
23                                                       kseely@robbinsllp.com
                                                         tlocko@robbinsllp.com
24

25

26

27
                                          7
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
       Case 3:17-cv-04056-WHO Document 184 Filed 11/04/20 Page 8 of 8



                                        Daniel E. Gustafson (pro hac vice)
1
                                        Raina C. Borrelli (pro hac vice)
2                                       GUSTAFSON GLUEK PLLC
                                        Canadian Pacific Plaza
3                                       120 South Sixth Street, Suite 2600
                                        Minneapolis, MN 55402
4                                       Telephone: (612) 333-8844
                                        E-mail: dgustafson@gustafsongluek.com
5
                                                rborrelli@gustafsongluek.com
6
                                        Charles LaDuca (pro hac vice)
7                                       Katherine Van Dyck (pro hac vice)
                                        CUNEO GILBERT & LADUCA, LLP
8                                       4725 Wisconsin Avenue NW, Suite 200
                                        Washington, D.C. 20016
9
                                        Telephone: (202) 789-3960
10                                      Facsimile: (202) 789-1813
                                        E-mail: charles@cuneolaw.com
11                                              kvandyck@cuneolaw.com
12                                      Joseph J. DePalma (pro hac vice)
13                                      Susana Cruz Hodge (pro hac vice)
                                        LITE DEPALMA GREENBERG, LLC
14                                      570 Broad Street, Suite 1201
                                        Newark, NJ 07102
15                                      Telephone: (973) 623-3000
                                        E-mail: jdepalma@litedepalma.com
16                                              scruzhodge@litedepalma.com
17
                                        Kenneth A. Wexler (pro hac vice)
18                                      Mark J. Tamblyn
                                        Michelle Perkovic (pro hac vice)
19                                      WEXLER WALLACE LLP
                                        55 W. Monroe Street, Suite 3300
20                                      Chicago, IL 60603
21                                      Telephone: (312) 346-2222
                                        Facsimile: (312) 346-0022
22                                      E-mail: kaw@wexlerwallace.com
                                                mjt@wexlerwallace.com
23                                              mp@wexlerwallace.com
24
                                        Attorneys for Plaintiff
25

26

27
                                          8
28 PLAINTIFF’S REPLY MEMORANDUM ISO MOTION TO STRIKE PORTIONS
   OF DECLARATION OF GREGORY G. KEAN
   CASE NO. 3:17-CV-04056-WHO
